DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 reads “applying an imprint resist material layer on a substrate material layer of an imprint resist material”. Examiner notes that this limitation sounds like the substrate material layer is made of an imprint resist material and suggests this should read “applying an imprint resist material layer of an imprint resist material on a substrate material layer  to make clear that the imprint resist material layer is made of imprint resist material. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 2018/0339437) modified by Iwase (US 2016/0332341 made of record on the IDS dated 6/14/2021).
Regarding claim 1,  Patterson meets the claimed, A method for roll-to-roll imprinting of components, (Patterson Figure 10 shows a roll-to-roll process) the method comprising applying an imprint resist material layer on a substrate material layer of an imprint resist material before imprinting the resist layer with a roll mold (Patterson [0110] describes applying a resist to the substrate 1030 prior to contacting the substrate with a first template “roll mold” 1010 which is drawn along rollers for imprinting) wherein the imprint resist material is applied on the substrate material layer and on an opposite side of the substrate material layer in relation to an imprinting surface of the substrate material layer in  a cross-section of the substrate material layer together with the applied imprint resist material layer (Patterson [0110] describes the top and bottom of the substrate 1030 are each coated with the resist, since both sides are imprinted, each side is an “opposite” side of the imprinting surface.)
Patterson teaches putting the resist on the top and bottom of the substrate but does not describe applying resist material to the edges and does not meet the claimed, so that the imprint resist material layer extends over side edges of the substrate material layer.
Analogous in the field of roll imprinting, Iwase meets the claimed, so that the imprint resist material layer extends over side edges of the substrate material layer (Iwase [0043] describes a process in which a resist resin 22 is located both on imprinting surface 21a of a substrate 21 and also protrudes to the outer periphery of the substrate 21. Figure 2 shows the resin 22 protrudes from out of the imprinting surface 21a and outside of the mold 24 onto the outer periphery of the substrate. The outer periphery of the substrate includes the side edges of the substrate 21.)

    PNG
    media_image1.png
    356
    576
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of coating the top and bottom with resist material as described by Patterson with the method of coating the sides as described by Iwase in order to reduce adhesive force between the UV curing resin and the mold, see Iwase [0043].
Regarding claim 2, modified Patterson meets the claimed, The method according to claim 1, wherein sections of the resist material layer extending over the side edges of the substrate material layer (Iwase [0043] and [0045] teach the resin on the sides is cured prior to applying the mold using a roll) and on the opposite side of the substrate material layer are cured no later than at the roll mold (Patterson [0111] teaches the resist is cured while the templates on the rolls “roll molds” are in contact with the substrate.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the curing step of Patterson with curing the sides as described in Iwase so that the resin on the sides is cured prior to removing the mold such that the cured resin on the sides provides substantial force to counter the adhesive force between the mold and the resin on the imprinting surface during removal, see Iwase [0043].
Regarding claim 7, The method according to claim 1, wherein the components are microfluidic, micromechanical, and/or optical components (Patterson [0079] teaches that the method can be used to produce optical elements.)

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson as modified by Iwase as applied to claim 1 above, and further in view of Ahn ("High-Speed Roll-to-Roll Nanoimprint Lithography on Flexible Plastic Substrates", 2008, see NPL copy provided.)
Regarding claim 4, Patterson does not describe the resist material and does not meet the claimed, The method according to clam 1, wherein the imprint resist material is an elastic material.
Analogous in the field of roll-to-roll imprinting, Ahn meets the claimed, The method according to clam 1, wherein the imprint resist material is an elastic material (Ahn page 2044 paragraph 3 describes roll-to-roll printing using poly(dimethylsiloxane), PDMS, an elastic material.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the roll-to-roll method of Patterson with the elastic PDMS of Ahn because the PDMS is easy to demold and a sufficient elasticity modulus is required for thinner or denser patterns, see Ahn page 2045 line 2-4 and page 2047 paragraph 2.
Regarding claim 5, Patterson does not describe the resist material and does not meet the claimed, The method according to claim 1, wherein the imprint resist material comprises polysiloxane. 
Analogous in the field of roll-to-roll imprinting, Ahn meets the claimed, The method according to claim 1, wherein the imprint resist material comprises polysiloxane (Ahn page 2044 paragraph 3 describes roll-to-roll printing using poly(dimethylsiloxane), PDMS, which is a type of polysiloxane.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the roll-to-roll method of Patterson with the elastic PDMS of Ahn because the PDMS has a low surface energy and is easy to demold, see Ahn page 2045 line 2-4.
Regarding claim 6, Patterson [0110] describes the substrate material as being flexible for use with the rollers but does not explicitly describe a plastic material and does not meet the claimed, The method according to claim 1, wherein the substrate material layer is a plastic film material.
Analogous in the field of roll-to-roll imprinting, Ahn meets the claimed, The method according to claim 1, wherein the substrate material layer is a plastic film material (Ahn page 2045 paragraph 2 describes roll-to-roll processes use plastic substrates and page 2046 paragraph 2 describes the resists are flexible webs or “films”.)
It would have been obvious to a person of ordinary skill in the art to combine the roll-to-roll imprinting on a flexible substrate as described in Patterson with the plastic film substrate described in Ahn for applications in photonics and organic electronics, see Ahn page 2044 lines 1-3.
Regarding claim 8, Patterson does not meet the claimed, The method according to claim 1, wherein the imprint resist material comprises polydimethyl siloxane (PDMS) and/or derivatives of polydimethyl siloxane. Analogous in the field of roll-to-roll imprinting, Ahn meets the claimed, The method according to claim 1, wherein the resist material comprises polysiloxane
Analogous in the field of roll-to-roll imprinting, Ahn meets the claimed, The method according to claim 1, wherein the imprint resist material comprises polydimethyl siloxane (PDMS) and/or derivatives of polydimethyl siloxane. Analogous in the field of roll-to-roll imprinting, Ahn meets the claimed, The method according to claim 1, wherein the resist material comprises polysiloxane (Ahn page 2044 paragraph 3 describes roll-to-roll printing using poly(dimethylsiloxane), PDMS.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the roll-to-roll method of Patterson with the elastic PDMS of Ahn because the PDMS has a low surface energy and is easy to demold, see Ahn page 2045 line 2-4.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson modified by Iwase as applied to claim 1 above, and further in view of Forrest (US 2009/0001620).
Regarding claim 3, Patterson does not specifically describe the patterns on the template and does not meet the claimed, The method according to claim 1, wherein the roll mold comprises a negative sidewall surface. 
Analogous in the field of roll-to-roll imprinting, Forrest meets the claimed, The method according to claim 1, wherein the roll mold comprises a negative sidewall surface (Forrest [0024]-[0025] and [0048] describe a patterned roller “roll mold” with a negative pattern is used in imprinting.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the template of modified Patterson with the negative pattern of Forrest in order to create a positive pattern on a substrate surface, see Forrest [0025].
Response to Arguments
In response to the amendments filed 5/13/2022, the rejections under 35 USC 112 to claims 1-2 and 4-8 are withdrawn. The objection to claim 4 is withdrawn. A new objection is issued in response to the amendments to claim 1 for clarification purposes. 
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that Patterson suggests that first and second resists applied to each side of the substrate could be different materials which would lead to imprecision due to mixing of the materials. Examiner notes that the cited embodiment is the embodiment described in Figure 10 and [0110]-[0113] which does not require that the resists be two different materials and even so, the claim does not exclude the use of more than one material for the resist. As far as accuracy is concerned, even if Patterson required that two different materials be used as the resists, the cited embodiment clearly produces a successful imprint. Therefore, even if accuracy was a concern, the cited embodiment must fulfil the accuracy requirement otherwise it does not seem logical that it would be disclosed in the manner described. Examiner cannot find any passages of Patterson disclosing that two resist materials are required and also cannot find a passage describing that if two materials are used, the mixing would cause inaccuracies. 
Applicant argues that Iwase discloses a resin extending over the edge of the substrate and onto an adhesive sheet which then blocks the resin from extending onto the opposite side of the substrate. Examiner notes that only the resist extending over the side edges of the substrate (as shown in the embodiment in Figure 2 above) is being combined with Patterson, not the adhesive sheet. Even so, Patterson discloses applying resist material to both the front and the back of the substrate, therefore it would not matter even if an adhesive sheet was added because Patterson [0110] discloses applying resist directly to both sides of the substrate directly.  Applicant also argues that Iwase is a totally different type of imprinting, however Iwase also discloses roll imprinting can be used, see Iwase [0045].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./Examiner, Art Unit 1744                        
                                                                                                                                                                                /MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744